Been, Chief Judge.
The defendant was tried before a jury, convicted of rape, and received a twenty-year sentence. His motion for a new trial was overruled and he brings this appeal.
1. When there is no evidence contradicting the prosecutrix’ testimony that she had been raped and the only issue for jury resolution is the identity of the perpetrator of the crime, it is not error for the trial court to overrule an objection to the district attorney’s use of the term "rape” when questioning the victim on the identity of her assailant and the district attorney does not persist in the use of this term after objection. We find nothing in Marks v. State, 237 Ga. 277 (227 SE2d 334) (1977) to require a holding otherwise.
The second time the term "rape” was used it was not used by the prosecution, but by the investigating police *303officer in response to questions about her investigation. We find no error.
Argued May 7, 1979
Decided June 13, 1979.
R. David Botts, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Benjamin H. Oehlert, III, Assistant District Attorneys, for appellee.
2. The trial court did not err in permitting the district attorney to read principles of law to the court in the presence of the jury during his concluding argument. Wiggins v. State, 139 Ga. App. 98 (227 SE2d 895) (1976); Potts v. State, 241 Ga. 67 (243 SE2d 510) (1978).
3. The trial court did not err in charging that moral and legal certainty are all that can be expected in a legal investigation when it also charges the jury on the presumption of innocence, reasonable doubt, and the presence or absence of evidence. See Daniel v. State, 61 Ga. App. 663 (7 SE2d 204) (1940).
4. The trial court did not err in its charge on the reconciliation of conflicts in evidence. Sims v. State, 177 Ga. 266 (170 SE 58) (1933).
5. Appellant’s remaining enumerations of error are not supported by either citation of authority or argument and are deemed to be abandoned. Court of Appeals Rule 18 (c) (2).

Judgment affirmed.


Birdsong and Carley, JJ., concur. Shulman, J., not participating.